       Case 2:21-cv-00013-RAH-KFP Document 7 Filed 05/10/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

JAMES REMBERT, #293724,     )
                            )
       Plaintiff,           )
                            )
v.                          )                          CASE NO. 2:21-CV-13-RAH-KFP
                            )
ELMOREC COUNTY CORRECTIONAL )
FACILITY OFFICERS,          )
                            )
       Defendants.          )

                                            ORDER

        On March 15, 2021, the Magistrate Judge entered a Recommendation (Doc. #6)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

       1.   The Recommendation of the Magistrate Judge is ADOPTED.

       2.   This case is DISMISSED without prejudice for Plaintiff’s failure to pay the

initial partial filing fee as ordered by this court.

       A separate Final Judgment will be entered.

       DONE, on this the 10th day of May, 2021.


                                             /s/ R. Austin Huffaker, Jr.
                                      R. AUSTIN HUFFAKER, JR.
                                      UNITED STATES DISTRICT JUDGE
